Citation Nr: 1208530	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to non-service connected pension benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June to November 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

The appellant's DD Form 214 reflects that he had six months of active duty for training (ACDUTRA) with the Army Reserve.  Therefore, the appellant is not a "veteran" unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during his period of ACDUTRA.  If he was so disabled, such a period of ACDUTRA is then considered "active military service" and the appellant is then considered a "veteran" for that period of service.  

The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).

In this regard, to establish his claim for service connection for hypertension, the appellant must show that he was disabled from a disease or injury from June to November 1964 which led to his diagnosis of hypertension.  The Board observes a September 2008 private opinion from Dr. A.S.T. who has treated the appellant since 1996.  Dr. A.S.T. stated that after reviewing his service medical history and after many examinations, the appellant's "hypertensive disease is at least likely connected to his history of elevated blood pressure readings while in service."  However, the records that Dr. A.S.T. relied on in reaching this conclusion have not been associated with the claims file.  An October 2008 report of contact reflects that the RO contacted Dr. A.S.T.'s office to obtain the records.  However, it was noted that the appellant's wife had specifically told Dr. A.S.T.'s office not to make the copies.  The RO then contacted the appellant, whose wife indicated that they did not want to provide the records because of the fee the doctor's office would charge.  The RO advised the appellant's wife that VA is looking for information about the appellant's hypertension since his service and she responded that this was too many records.  

The Board notes that it cannot assign much probative value to Dr. A.S.T.'s opinion without supporting evidence and a thorough rationale for his conclusions.  

The service treatment records reflect June 1964 entrance examination blood pressure readings of 130/84 and October 1964 separation examination readings of 118/80.  The Board notes that the term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  Dorland's at 889.  Prehypertension is a systolic pressure from 120 to 139 mm Hg or a diastolic pressure from 80 to 89 mm Hg.  For VA disability purposes, hypertension means diastolic pressure of predominantly 90 mm. or more or isolated systolic pressure of predominantly 160 mm. or more with diastolic pressure of less than 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Thus, some medical authorities have indicated that the appellant had prehypertensive findings during service.

The Board concludes that because Dr. A.S.T. indicated that the appellant had elevated blood pressure readings during service and because the evidence indicates that he has a current diagnosis of hypertension, under the low threshold standard in McLendon, the appellant should be afforded a VA examination on remand.  Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Board observes that the appellant has been in receipt of Social Security Administration (SSA) disability benefits since January 1996.  However, these records have not been associated with the claims file.  Because the record indicates that the appellant is disabled due to a stroke that Dr. A.S.T. relates to his hypertension, a remand for his SSA records is necessary.

With regard to the claim for pension, basic entitlement exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2011).

The Board observes that the appellant currently does not have a period of active military service.  However, if service connection is eventfully granted for hypertension, the appellant's period of ACDUTRA becomes active military service, which might change his eligibility for pension.  Accordingly, the claim for non-service connected pension must be deferred until the Board can address the claim for hypertension on the merits following remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Obtain SSA disability records with a disability onset date of January 1996.

2.  Afford the appellant another opportunity to submit a release or submit directly private treatment records from Dr. A.S.T., who has treated the appellant since 1996.  In all correspondence to the appellant, use the full name of Dr. A.S.T. as noted in the September 2008 letter.

3.  After the development in 1 and 2 has been completed, schedule the appellant for a VA examination to evaluate his claim for service connection for hypertension.  If the appellant is not available for an examination due to an inability to travel from his care facility, the examiner should provide an opinion based on the evidence of record.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and SSA records, the examiner should render any relevant diagnoses pertaining to the claim for hypertension.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hypertension is the result of a disease or injury incurred or aggravated during his period of ACDUTRA from June to November 1964 as opposed to its being more likely due to some other factor or factors.  The examiner should note the April 1964 entrance blood pressure reading of 130/80 and the separation reading of 118/80.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


